Citation Nr: 0622167	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-12 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
type II.   

2.  Entitlement to an increased rating for residuals of an L1 
fracture, currently evaluated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine King-Walker



INTRODUCTION

The veteran served on active duty for over 20 years, retiring 
in October 1979.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from May 2000 and 
September 2001 decisions of the RO.


FINDINGS OF FACT

1.  The veteran had service in Vietnam during the applicable 
time period and is currently diagnosed as having diabetes 
mellitus. 

2.  The veterans' residuals of an L1 fracture are not 
manifested by ankylosis of the spine; severe limitation of 
motion or lumbosacral strain, and the veteran has not 
suffered incapacitating episodes of intervertebral disc 
syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  

2.  The criteria for a rating in excess of 30 percent for 
residuals of L1 fracture are not met.  38 U.S.C.A. §§ 1155, 
5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.6,  4.7, 4.14, 4.25, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5003, 5285, 5286, 5289, 5292, 5293, 5295 (as in effect 
prior to September 23, 2002); 5235, 5237, 5243 (as in effect 
beginning September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim for service connection

The veteran is seeking service connection for his diagnosed 
diabetes mellitus, type II, as a result of exposure to Agent 
Orange herbicides.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, diabetes mellitus shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of  such disease 
during service.  38 C.F.R. § 3.309(e).  A veteran who, during 
active military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides.  38 U.S.C.A.  § 
1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(iii).  

VA and private medical records show current diagnoses of and 
treatment for diabetes mellitus.  Personnel records, 
including Form DD-214 reflect that the veteran had a top-
secret clearance, was an airborne (parachutist) weather 
technician, and served in South East Asia, including Thailand 
from July 1966 to July 1967.  He was awarded several medals 
and decorations, including the Vietnam Service Medal.  The RO 
was unable to determine through official sources whether the 
veteran had in-country service in Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  In support of his contention that he 
served in-country, the veteran submitted statements from one 
of his commanding officers and a service comrade.  In October 
2002 and August 2004 letters, those individuals reported that 
their duties included travel on foot in Vietnam.  Resolving 
doubt in the veteran's favor, the Board finds this evidence 
sufficient to find that the veteran had service in Vietnam 
for purposes of the presumption.  Id.

As the veteran is presumed to have been exposed to herbicides 
and he has a current diagnosis for diabetes mellitus, he has 
met the requirements for service connection under 38 C.F.R. § 
3.309(e).  Therefore, the claim for service connection for 
diabetes mellitus, as due to herbicide exposure, is granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II. Increased rating claim

The veteran filed a claim for increase in January 1999.  In 
the May 2000 rating action on appeal, the RO denied a rating 
in excess of 10 percent.  In a January 2003 rating decision, 
the RO increased the rating to 30 percent, effective from 
July 15, 1998, noting that the May 2000 rating decision was 
erroneous in not assigning an increased rating due to 
moderate loss of motion of the lumbar spine, in addition to 
the demonstrable deformity of the vertebral body.  The RO 
assigned the 30 percent rating under Diagnostic Code 5285 
(for evaluating the residuals of vertebral fracture) and 
Diagnostic Code 5292 (for evaluating limitation of motion of 
the lumbar spine).  By a June 2003 rating decision, the RO 
granted service connection and assigned a separate 10 percent 
rating for left lower radiculopathy.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  The Board will consider all applicable 
diagnostic codes in adjudicating this claim.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on the average impairment 
of earning capacity and separate diagnostic codes identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R.  §§ 
3.321(a), 4.1, Part 4.  Regulation requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition, 38 C.F.R. § 4.1.  

With regard to disabilities of the musculoskeletal system, a 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  Factors to consider in rating 
disabilities of the joints include less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, and pain on movement.  38 C.F.R. § 4.45.  Each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2.  
Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet.  App. 589 (1991).

The record reflects that the veteran has been routinely 
treated by private providers.  At a July 1998, private 
outpatient visit, he complained of difficulty walking, and 
bending over.  Upon examination, the provider found lumbar 
tenderness, decreased range of motion, and acute pain with 
flexion, but reflexes and distal sensation were intact with 
no kyphoscoliosis.  Similarly, at an April 2000, private 
outpatient visit, he complained of lower back pain, which 
radiated to his left leg but denied numbness and tingling.

The veteran has also undergone several VA examinations over 
the course of this appeal.  At a March 2000 examination, he 
reported lower back pain that radiated to his left leg, which 
caused difficulty in walking.  Range of motion was reported 
as extension to 40 degrees; anterior flexion, "close to" 85 
degrees; lateral flexion and rotation, normal.  There was 
some pain in the left paraspinal muscles.  The examiner 
concluded that there was some abnormality in the L5-S1 area, 
manifested by pains in the paraspinal muscles of the lumbar 
spine.

At an April 2003 VA examination, the veteran reported being 
fitted for a brace and lower back pain that radiated to his 
left leg.  He rated the pain at a three to four out of ten on 
the pain scale.  Upon examination, there was no palpable 
tenderness to the lower back, and the provider opined that 
his range of motion was adequate given the veteran's age and 
obesity.  He was able to heel-toe walk, but had a slightly 
positive strait leg lifting sign to the left, with no other 
abnormalities.  The provider diagnosed the veteran with L1 
compression fracture with radiculopathy to the left lower 
extremity, and noted some decrease in range of motion, due to 
the veteran's back and obesity.

At an April 2005 VA examination, the veteran reported 
worsening of his symptoms, including left leg numbness with 
it giving out, and because of it giving out, he had to use 
the aid of an assistive device to walk.  Upon examination, 
gait was normal with no noted deformities of the spine, and 
no spasms or tenderness.  Range of motion was reported as 
forward flexion of 0 to 70 degrees without discomfort, 
although the examiner noted that the veteran was limited 
"not by his back," but by his abdominal obstruction.  
Extension was 0 to 0 degrees, which "may be due to 
unsteadiness more than flexibility."  Left lateral flexion 
was 0 to 30 degrees, at which point his back popped and he 
had relief of back pain.  Right lateral rotation was 0 to 30 
degrees without difficulty or discomfort.  The provider 
diagnosed the veteran with status-post T12, L1, and L5 
fracture with left radiculopathy and mild lumbosacral 
spondylosis.  Residual pain and instability were noted to be 
inconsistent with objective findings.

The law pertaining to this claim has changed during the 
appeal.  Either the old or new rating criteria may apply, 
whichever are more favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  See VAOPGCPREC 7-2003.  

A. Analysis under prior diagnostic criteria

The evidence is negative for ankylosis of the lumbar spine, 
so a rating under the prior Diagnostic Codes 5286 and 5289 is 
inappropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 
5289.  The evidence is also negative for lumbosacral strain, 
thus a rating under prior Diagnostic Code 5295 is 
inappropriate as well.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.

The prior Diagnostic Code 5285 provides for a 60 percent 
rating for abnormal mobility requiring a neck brace without 
cord involvement, and for all other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of the vertebral body.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 and 5292.  Under 
Diagnostic Code 5292 (limitation of motion for the lumbar 
spine) a 40 percent rating is granted for severe limitation 
of motion.  C.F.R. § 4.71a, Diagnostic Code 5292.

The current 30 percent rating was assigned under Diagnostic 
Codes 5285 and 5292 based on consideration of moderate 
limitation of motion of the lumbar spine and an additional 10 
percent for demonstrable deformity of the vertebral body.  

As the evidence does not demonstrate abnormal mobility 
requiring a neck brace, a 60 percent rating is not warranted 
under prior Diagnostic Code 5285, and although the veteran 
has reported an increase in pain with his left leg giving out 
due to numbness, his range of motion has essentially been 
normal, with only a slight decrease, if any, which was 
thought to be due to his age and obesity.  Thus, his overall 
clinical picture does not demonstrate severe limitation of 
range of motion of the spine.  In sum, the veteran's 
residuals of L5-S1 fracture have not been manifested by 
severe limitation of range of motion or abnormal mobility 
requiring a neck brace and an increased rating under prior 
Diagnostic Codes 5285 and 5292 is not warranted.

B. Analysis under new diagnostic criteria

The General Rating Formula for Diseases and Injuries of the 
Spine was changed effective September 26, 2003.  The new 
regulations provide the following rating criteria, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 40 percent 
evaluation is appropriate for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (effective September 26, 2003).

The provisions of Diagnostic Code 5293, which pertained to 
intervertebral disc syndrome, were changed effective 
September 23, 2002, and then that code section was changed to 
Diagnostic Code 5243 as of September 26, 2003.  The new 
regulation directs that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
noted above, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 60 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation would be assigned in cases of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  Notes 
provide that for purposes of evaluations, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

The Board notes that the above rating criteria provide for a 
rating higher than the veteran's current 30 percent rating 
only where it is shown that there are incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least 4 weeks during the past 12 months, ankylosis or forward 
flexion of the thoracolumbar spine 30 degrees or less.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent.  Although the veteran has shown slight 
loss of motion in forward flexion, flexion was to more than 
30 degrees and there was there was no evidence of ankylosis.  
There is also no evidence that he suffers incapacitating 
episodes of intervertebral disc syndrome.  

Finally, the objective clinical evidence for this period 
simply does not reflect potential functional loss due to pain 
on use or during flare-ups, weakness, fatigability, or 
incoordination, not contemplated by the rating already in 
effect.  See 38 C.F.R. § 4.40.

In sum, although the veteran has reported an increase in 
pain, which radiates to his left leg, and the use of 
assistive devices, his disability picture simply has not 
manifested to a degree beyond his current rating of 30 
percent, and an increased rating is denied.

II. Duty to notify and assist

A. Claim for service connection

Given the decision to grant service connection compensation, 
the Board finds that VA has satisfied all duties to notify 
and assist the veteran with regard to 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Any defect regarding notice as to the effective 
date for any disability evaluation awarded, will be rectified 
by the agency of original jurisdiction (AOJ) when 
effectuating the award.

B. Increased rating claim

In a November 2004 letter, VA essentially notified the 
veteran of 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) and his claim was 
readjudicated in a June 2005 supplemental statement of the 
case.

Proper notice should also include information regarding (a) 
the evidence necessary to establish a disability rating, 
including the degree of disability and, (b) the effective 
date for any disability evaluation awarded.  Dingess v. 
Nicholson, 19 Vet.  App. 473 (2006).  The veteran was not 
notified of (a) and (b), but the Board finds no prejudice in 
proceeding with the issuance of a final decision because as 
concluded above, the evidence is against the veteran's claim 
for an increased rating and the issue of a disability rating 
and effective date are rendered moot.  See Bernard v. Brown, 
4 Vet.  App. 384 (1993).

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  The veteran's relevant private treatment records 
are associated with the file; there are no indications that 
relevant records exist that have not been obtained.  
Regarding VA examinations, several VA examinations were 
conducted; their reports were reviewed and are associated 
with the file as well.  38 U.S.C.A. § 5103A(d).  VA has 
satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991).

ORDER

Entitlement to service connection for diabetes mellitus is 
granted. 

A rating in excess of 30 percent for residuals of an L1 
fracture is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


